Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as “being indefinite” for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
           Examiner respectfully wants to point out, there are some minor informalities throughout the claims. For example regarding claim 17, the phrase “substantially”, renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “preferably”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17 and 19-20, limitation as in the phrase “evaluation device”, “acquisition unit”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

                                                               Double Patenting  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 17 and 19-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1, of U.S. Patent No. 11,042,771. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claim 1, of current application, compared to claim 1, of patent application, it disclose:
Current Application                                                        Patent Application
17. An image evaluation device, 
comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to, acquire a determination result of determining a presence or absence of a difference between an object image that is one of a plurality of images that include three or more images obtained by imaging substantially the same spatial region at different times
1. An image evaluation device, comprising: a processor; and a non-transitory storage medium having computer program instructions stored thereon, when executed by the processor, perform to: a determination result acquisition unit configured to acquire a determination result of determining a presence or absence of a difference between an object image that is one of a plurality of images that include three or more images obtained by imaging substantially the same spatial region and each of reference images that are images other than the object image among the plurality of images; and an evaluation index acquisition unit configured to acquire an evaluation index for the plurality of images on the basis of at least one of the number of determinations of the presence of the difference between the object image and each reference image and the number of determinations of the absence of the difference between the object image and each reference image, wherein the plurality of images are time-series (different time) images, 

and each of reference images that are images other than the object image among the plurality of images; and acquire an evaluation index, based on qualities of the reference images, for the plurality of images on the basis of at least one of the number of determinations of the presence of the difference between the object image and each reference image and the number of determinations of the absence of the difference between the object image and each reference image.

wherein the determination result acquired by the determination result acquisition unit indicates the presence or absence of a difference between a small image of a region within the object image and a small image of a region within the reference image, and wherein the evaluation index acquisition unit is configured to obtain a result of determining the number of pairs of regions determined to have a difference between small images among each pair of a region within the object image and a region within each image of the time-series images other than the object image as the evaluation index.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimizu et al (Pub. No.: U.S. 2016/0065990 A1) in view of Shimizu et al (Pub. No.: U.S. 2013/0301721 A1). 
           Regarding claim 1, Shimizu discloses an image evaluation device, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to (see page 2, paragraph, [0022] an aspect of the present invention is an image encoding apparatus which performs encoding while predicting, an image between different views using a reference image encoded for a view different from that of an encoding target image and a reference depth map for an object in the reference image when a multi-view image including images of a plurality of different views is encoded. Also page 14, paragraph, [0166] FIG. 25 is a central processing unit (CPU) 50 which executes the program, a memory 51 such as a random access memory (RAM) which stores the program and data to be accessed by the CPU 50, an encoding target image input unit 52 (which may be a storage unit such as a disk apparatus which stores an image signal) which inputs an image signal of an encoding target from a camera or the like, a reference image);
           acquire a determination result (evaluation), of determining a presence or absence of a difference between an object image that is one of a plurality of images that include three or more images obtained by imaging substantially the same spatial region at different times and each of reference images that are images other than the object image among the plurality of images (see page 3, paragraphs, [0036-0037] and [0040], an aspect of the present invention is an image encoding method for performing encoding while predicting an image between different views using a reference image encoded for a view different from that of an encoding target image and a reference depth map for an object in the reference image when a multi-view image including images of a plurality of different views is encoded; and an image encoding step of performing predictive encoding on the encoding target image while selecting a predicted image generation method if it is determined that the view-synthesized image is unavailable in the availability determining step for each of the encoding target regions. Also an image decoding method for performing decoding while predicting an image between different views using a reference image decoded for a view different from that of a decoding target image and a reference depth map for an object in the reference image when the decoding target image is decoded from encoded data of a multi-view image including images of a plurality of different views, the image decoding method comprising. With the present invention, there is an advantage in that it is possible to code a multi-view image (plurality of images), and a multi-view moving image in a small bit amount as a whole while preventing coding efficiency in an occlusion region from being degraded by adaptively performing switching between encoding in which only a view-synthesized image is used as a predicted image and encoding in which an image other than the view-synthesized image is used as the predicted image on a region-by-region basis based on quality of the view-synthesized image such as “presence/absence” of the occlusion region when the view-synthesized image is used as one of predicted images.         
            and acquire an evaluation index, based on qualities of the reference images, for the plurality of images on the basis of at least one of the number of determinations of the presence of the difference between the object image and each reference image and the number of determinations of the absence of the difference between the object image and each reference image (see pages 4-5, paragraphs, [0072] and [0080], in the following description, information (a coordinate value or an index that can be associated with the coordinate value) capable of specifying a position that is interposed between symbols is added to an image, a video frame, or a depth map to represent an image signal sampled by a pixel of the position or a depth therefor. In addition, by adding an “index value” that can be associated with a coordinate value or a block to a vector, a coordinate value or a block of a position obtained by shifting the coordinate value or the block by an amount of the vector is represented. Next, when the view-synthesized image is obtained, predictive encoding is performed on the encoding target image while the availability of the view-synthesized image is determined for each of the regions into which the encoding target image is divided. That is, after a variable blk indicating an index of each of the regions into which the encoding target image is divided is initialized to zero, wherein each of the regions is a unit for which an encoding process is performed (step 104), the following process (steps S105 and S106) is iterated until blk reaches the number of regions numBlks within the encoding target image (step S108) while blk is incremented by 1 (step S107).
           However regarding claim 17, Shimizu (990), does not explicitly state, “the same region at different times”.
           On the other hand Shimizu (721), in the same field of “imaging evaluation”, teaches page 16, paragraph, [0208] as a reference view image, an image that was photographed from a reference viewpoint at the same time as an encoding or decoding target image is input, and is used to generate a view synthesis image. However, when performing the encoding or decoding of a multiview “moving image”, it is also possible to input images that have already been encoded or decoded that were photographed from a reference viewpoint at a “different time” from the encoding or decoding target image, and to generate synthesis view images temporally and spatially using these input images. Deciding which images that were photographed at the reference viewpoints of which timings are to be input depends on an algorithm for generating the view synthesis image. 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shimizu (990), invention according to the teaching of Shimizu (721), because to combine, evaluation of an image encoding program, an image decoding program, and recording media for encoding and decoding a multi-view image, that is taught by Shimizu (990), with the further procedure, the “encoded or decoded that were photographed from a reference viewpoint at a different time”, taught by Shimizu (721), which provides an improved, accurate method of determining and evaluating images within the same spatial region, but the images are acquired at different times.
           Regarding claim 18, Shimizu discloses the image evaluation device according to claim 17, wherein the at least one processor is configured to acquire, on the basis of the evaluation index, at least one of a priority for evaluating the difference and accuracy of the determination result of determining the presence or absence of the difference (see clam 17, also page 6, paragraphs, [0085-0086] any method may be used in the process of determining whether the view-synthesized image is available to be performed in step S105 as long as the same determination method is available on the decoding end. For example, availability may be determined in accordance with quality of the view-synthesized image for the region blk, that is, it may be determined that the view-synthesized image is available if the quality of the view-synthesized image is greater than or equal to a separately defined threshold value and it may be determined that the view-synthesized image is unavailable if the quality of the view-synthesized image is less than the threshold value. However, because the encoding target image for the region blk is unavailable on the decoding end, it is necessary to evaluate the quality using the view-synthesized image or a result obtained by encoding and decoding the encoding target image in an adjacent region. As a method for evaluating the quality using only the view-synthesized image, it is possible to use the no-reference (NR) image quality metric. In addition, an error amount between the result obtained by encoding and decoding the encoding target image in the adjacent region and the view-synthesized image may be used as an evaluation value. As another method, there is a method for making a determination in accordance with presence/absence of an occlusion region in the region blk. That is, it may be determined that the view-synthesized image is unavailable if the number of pixels of the occlusion region in the region blk is greater than or equal to a separately defined threshold value and it may be determined that the view-synthesized image is available if the number of pixels of the occlusion region in the region blk is less than the threshold value. In particular, the threshold value may be set as 1 and it may be determined that the view-synthesized image is unavailable if even one pixel is included in the occlusion region. 
           Also page 7, paragraph, [0092] as still another method, a determination based on quality of the view-synthesized image and a determination based on whether there is an occlusion region may be combined. For example, there is a method for combining the two determinations and determining that the view-synthesized image is unavailable if criteria are not satisfied in the two determinations. In addition, there is also a method for changing a threshold value of the quality of the view-synthesized image in accordance with the number of pixels included in the occlusion region. Further, there is also a method for making a determination based on the quality only if the criterion is not satisfied in the determination of whether there is an occlusion region). 
           With regard to claims 19 and 20, the arguments analogous to those presented above for claims 17 and 18, are respectively applicable to claims 19 and 20.  

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
November 4, 2022